DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DustCart (AAPA dated 03/10/2020) referred by Barbara Mazzolai ( June 20, 2011) in view of Blanc [US 4,847,927]. 

Per claim 1.  DustCart (AAPA) discloses a robot [see slides at pages 17 and 20-21] comprising:
a first housing (e.g. bottom part) a wheel that rotates to move the robot being provided at the first housing and 
a second housing (e.g. mid body part) coupled to the first housing, a bin (e.g. garbage holder) and a display being provided at the second case, wherein the second housing includes:
a first case, forming an outer appearance of the second housing in a first horizontal direction the bin being provided in the first case; and 
a second case forming an outer appearance of the second housing in a second horizontal direction (e.g. in the same plane adjacent with the first case) that differs from the first horizontal direction, the display being provided at the second case [e.g. screen positioned on a horizontal side direction on the same plane with the slot (slide 17)], and wherein the first case includes a slot positioned at a location corresponding to an opening of the garbage holder such that garbage inserted into the slot is received in an interior of the bin. [See slides 20-21].  AAPA does not explicitly mention the display is positioned in opposition to the slot.  AAPA further shows different version (e.g. B; friendliness slide at page 14) version B modified the display on a surface at a forward direction side of the robot (e.g. can be opposite side with slot shown at slide 17).  Thus, the display can be positioned at any appropriate location on the robot, including at forward direction opposition to the slot as user desired, since the display is being displayed to the user, positioned the display in opposition to the slot is an obvious of matter of  design choice.   AAPA shows a garbage bin (e.g. slide 21 at page 21) includes an open top and brackets to hold the bin, except for not explicitly mention a mounting plate on which a bottom surface of the bin is received and a support bracket to receive the mounting plate. 
Blanc teaches a garbage collection bin (58) which is structured to show an open top, chute 130 extended into the chamber of the bin [see Figs. 1-2], a mounting plate (e.g. 68) on which a bottom surface of the bin is received; and a support bracket (62) to receive the mounting plate (68) [Fig. 2 and 5].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the mounting plate on which a bottom surface of the bin is received as taught by Blanc to the bin system of AAPA, for the benefit of more sturdy, because bottom plate is an additional support to the bottom of the bin, which strong enough to hold both the bin and garbage weight. 

Per claim 2.  AAPA and Blanc made obvious above, except for not mention of a main door to selectively open or close the storage chamber. Blanc teaches a chamber to store waste bin and further teaches “The bottom cut board 10 consists essentially of side walls 18, a rear wall 20, a floor 22 and a base 24 and also of one or several front doors which are not illustrated” [col. 4, lines 20-24], the front doors of the bins storage chamber, which the bin can be removed via front door.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to have a front open/close door as taught by Blanc to the AAPA robot, for the benefit of convenience, so dust bin can easily remove or change by  main front door.   

Per claim 3. AAPA and Blanc made obvious above, AAPA further shows a garbage bin at [slide 21], the bin is mounted in the storage chamber which formed as a portion of a first surface of the first case that is recessed rearward, except for not explicitly mentions that the bin is detachable, Blanc shows bin 58 is formed a portable bin placed on bin support 68, which can be removable [see Fig. 5].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the removable bin as taught by Blanc to the system of AAPA, for the benefit of convenience, because any single loose garbage can be inserted in the bin, and that the removable bin can be hold loose garbage until it filled up.  

Per claim 14.  AAPA discloses all the limitations as described in claim 1 above, except for not explicitly mention of a chute, Blanc shows a chute 130 [Fig. 2] which used to guide garbage into an open container.  That met by the claimed of a chute is positioned above the bin inside the first case.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a chute at taught by Blanc to the robot of AAPA, for the advantage of convenience, because the inserting garbage would directly guide into the bin without any aim by user. 

Per claim 19.   AAPA discloses a robot comprising: 
a first housing (e.g. bottom part) a wheel that rotates to move the robot being provided at the first housing; and 
a second housing provided over the first housing (e.g. body part) a bin (e.g. garbage bin) and a display (e.g. touch screen) being provided in the second housing [see slides 17 and 21], wherein the second housing includes: 
a slot positioned at a location corresponding to an upper region of the bin such that garbage inserted into the slot is received in the bin [see slide 17]; 
a storage chamber to receive the bin therein; and 
{a main door to selectively open or close the storage chamber} 
wherein the slot opens in a first horizontal direction that differs from a second horizontal direction associated with an output of the display  [see slide 21], however, AAPA does not explicitly mention the display is positioned in opposition to the slot, AAPA further shows at different version (e.g. B; friendliness slide at page 14) version B modified the display on a surface at a forward direction side of the robot (e.g. can be opposite side with slot shown at slide 17).  Thus, the display can be positioned at any appropriate location on the robot, including at forward direction opposition to the slot as user desired, since the display is being displayed to the user, positioned the display in opposition to the slot is an obvious of matter of  design choice.    AAPA shows a garbage bin (e.g. slide 21 at page 21) includes an open top and brackets to hold the bin, except for not explicitly mention a mounting plate on which a bottom surface of the bin is received and a support bracket to receive the mounting plate. 
AAPA show the cover attached to a frame which bin disposed thereof [see slide 21], except for not explicitly mention a main door to selectively open or close the storage chamber.  Blanc teaches a waste bin within a chamber, and further teaches “The bottom cut board 10 consists essentially of side walls 18, a rear wall 20, a floor 22 and a base 24 and also of one or several front doors which are not illustrated” [col. 4, lines 20-24], the front doors of chamber, which the bin can be removed via front door.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to have a front open/close door as taught by Blanc to the AAPA robot, for the benefit of convenience, which the dust bin can easily remove or change via main front door.   


4.	Claims 4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DustCart (AAPA) in view of Blanc, and further in view of Di Giugno et al. [US 2012/0330850; Di Giugno].  

Per claim 4.   AAPA and Blanc made obvious above, Blanc further teaches the storage chamber includes a bottom surface (e.g. 68) which the bin is placed, opposing lateral side surfaces, and a rear surface connected to the lateral sides and the bottom surface [see Fig. 2], Blanc further mentions that “a toggle-type configuration having an associated indicator which indicates which waste container is presently occupying the position below the discharge opening without the door of the bottom cupboard having to be opened.” which teaches the sensing of the bin at a particular position, except for not explicitly mention a pair of sensor brackets are provided on the opposite lateral sides, and one or more first sensors are mounted on the pair of sensor brackets to sense an amount of garbage in the bin.  Di Giugno teaches a waste container comprises a pair of sensor (e.g. 11a and 11b) [Fig. 2] wherein the pair sensors are positioned at each sidewall of the container (e.g. it is obvious that the sensors mounted by any appropriate brackets or mounting features to secure sensors on the side of container) the sensors configured to detect waste amount levels within the container [para. 26-44] and further suggests the level sensors 11 can be luminosity sensors, such as phototransistors or photocells sensors, which converts light photons into current [para. 44], thus each pairs of capacitive sensor 11a-11b can be modified with any pair of well-known phototransistor or infrared sensors, which includes a transmitter and receiver position on opposite side of each other.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to employ the pair of sensors for detecting levels of waste within the container as taught by Di Giugno to the combination above, for the advantage of convenience and more accuracy, because each pair of transmitter and receiver mounted at a particular height for better focusing to certain height level detection as desired by user and that the waste level indication prevent any overfilled garbage in the bin. 

Per claim 10. AAPA and the combination made obvious above, Blanc further shows at [Fig. 5, col. 4, lines 46-61] wherein the bottom support bin 68, having a projection 70 extending vertically over 90 degrees, whereas the bottom 72 of bin 58 corresponding with an indent 72 to recess with projection 70 at bottom of the bin.  That, the projection 70 would met by the insertion protrusion that extends upward from a top surface of the mounting plate wherein the bin includes a recess formed in one or more outer surfaces thereof to receive the insertion protrusion, as claimed.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to design an insertion protrusion as taught by Blanc to the combination, for the benefit of better fit and secure to the support base, because the bin is easy to move in the chamber may causes by movement of robot.  

Per claim 11. AAPA and the combination made obvious above, Blanc further shows the inside walls of the waste bins 58 to be provided with vertical grooves or recesses 76 of semicircular cross-section to enable the two waste bins to be placed against each another with their inside walls and the shaft 66 to then extend in the channel formed by the two recesses 76 [col. 4, lines 46-61].  The shaft 66 shown as a rear rib extending upward along a rear end of the insertion protrusion, and wherein the recess includes: a bottom surface recess recessed from a bottom surface of the bin such that the insertion recess is received in the bottom surface recess, and a rear surface recess recessed from a rear surface of the bin such that the rear rib is received in the rear surface recess.

Per claim 12. AAPA and the combination made obvious of the pair of sensor brackets at claim 4 above, except for not explicitly mention of a rail assemblies to receive rail guides are provided at opposite sides of the support bracket and to guide a movement of the support bracket in forward and rearward directions.  AAPA shows a movable garbage support frame, includes supports (e.g. rails) on both side of the frame that guides a movement of the support frame in forward and rearward directions [see slide 17], that the movement frame would include a rail guides provided at both sides of the frame in order to support the bin when moves in and out of the chamber.  With that, it would have been obvious to one having ordinary skills in the art at the time before the effective filing date of the claimed invention, to find it obvious that the supports on both sides of the frame taught by AAPA would have some kind of rail guides that the supports are inserted to when the move in and out of the chamber.   

5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant DustCart (AAPA) in view of Blanc, and Di Giugno et al. and further in view of Lautenschlager et al. [US 5,398,623; Lautenschlager].  

Per claim 5. AAPA and the combination made obvious above, Di Giugno shows different height levels of the sensors (11a-11b) [Fig. 2 and para. 44] which can be modified by any luminosity sensors, except for not explicitly mention a transmitter is mounted on one of the sensor brackets, and wherein the receiver is mounted on another one of the sensor bracket assemblies and positioned to face the transmitter.  Lautenschlager teaches a refuse level sensors (e.g. optical detectors) arranged to monitor the height of the refuse layer, wherein the array optical emitters disposed on a first side of the refuse path, and receivers disposed on the opposite side, wherein the refuse present would block transmission of light between sensors lower than the refuse level, while sensor above the refuse level would receive the transmitted light [col. 7, lines 62-67 to col. 8, lines 1-3].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the arrangement of the optical sensors for detecting the height of garbage in the container as taught by Lautenschlager to the combination above, for the benefit of enhancing the accuracy and sensitivity of the sensors, because each sensor transmitter is corresponding to a receiver at the certain height, and to  prevent any fault detection, which may cause by any reflection signal from other transmitter. 

Per claim 6. AAPA and the combination made obvious above, Di Giugno further shows a plurality of level height sensors (e.g. 11a-11b) [Fig. 2, para.  44], which means the capacitive sensors can be substituted by other sensors (e.g. luminosity sensors) and Lautenschlager teaches refuse depth detection by optical sensors as mentioned above.  With that, the combination would obviously arrive at the claimed of one of the first sensors is positioned at first height on the pair of sensor brackets, and wherein another of the first sensors is positioned at a second height on the pair of sensor brackets, the second height being lower than the first height such that the first sensor at the first height detects when at least first amount of garbage is received in the bin, and the second sensor at the second height detects when at least a second amount of garbage is received in the bin, the first amount being greater than the second amount.

6.	Claims 8, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DustCart (AAPA) in view of Blanc, and further in view of Jacobs et al. [US 2014/0263432; Jacobs]. 

Per claim 8.   AAPA and the combination made obvious above, except for not explicitly mention a magnet is provided on a lateral side of the bin, and wherein a second sensor mounted on one of the sensor brackets detects when the bin is mounted on the mounting plate based on detecting the magnet.  Jacobs teaches a waste bin 3 includes a magnet which being detected by a presence sensor, such as a reed switch that is closed when a magnet mounted on the waste bin 3 is suitable nearby [para. 27-28].  With that, the magnet sensor can be mounted any appropriate location to detect the presence of bin, including the sensor brackets.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ magnet sensor as bin presence detection as taught Jacobs to the combination above, for the advantage of safety and prevent any waste spill on the floor which may cause slippery to user.  
Per claim 13. AAPA and the combination made obvious above, AAPA shows the mounting plate extending in a forward direction from a front end thereof (e.g. the bin and the cover extend to open) [see slide 21], except for not explicitly mention the handle includes a grip groove recessed to be gripped by a person.  Jacobs shows a waste bin includes a molded handle 36 having a grooved for easy gripping by user [Fig. 4, para. 28].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to have a groove recessed as taught by Jacobs to the mounting plate of the AAPA, for the benefit of convenience and easy to open the bin chamber, because with the groove handle prevent any slippery hand of user. 

Per claim 20. AAPA and the combination made obvious above, except for not explicitly mention a mounting plate on which a bottom surface of the bine is received, a support bracket to receive the mounting place, including a handle that protrudes downward to be received in a seating groove formed in a lower surface of the storage chamber.  Blanc further shows a mounting plate 68 a support bracket 64 to receive the mounting plate [Fig. 3] and  Jacobs shows a waste bin includes a molded handle 36 having a grooved for easy gripping by user [Fig. 4, para. 28].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to have a groove recessed as taught by Jacobs to the mounting plate of the AAPA, for the benefit of convenience and easy to open the bin chamber, because with the groove handle prevent any slippery hand of user. 


7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant DustCart (AAPA) in view of Blanc and further in view of Miller et al. [US 4,736.915; Miller]. 

Per claim 9. AAPA and the combination made obvious above, except for not explicitly mention the mounting plate includes a guide rib extending upward from an edge of a front end to contact a front surface of the bin.  Miller teaches a wastebasket and storage shelf, includes a guide rib (e.g. 20 platform fence) [Fig. 6 and col. 2, lines 34-41] the guide rid extending upward from an edge of a front end to contact and hold the bin.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the guide rib on the mounting plate as taught by Miller to the combination above, for the benefit of better secure to the mounting plate, because with the guide rid the bin firmly fit onto the mounting plate during movement of the robot. 

8.	Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DustCart (AAPA) in view of Blanc and further in view of Yang et al. [US 2017/0096299; Yang]. 

Per claim 15. AAPA and Blanc made obvious of a chute extended into the waste bin positioned within the chamber above, except for not explicitly mention a cover is rotated coupled to the first case to selectively open or close at least a portion of the slot of the first case. Yang teaches a trashcan comprises a cover (lid) with motor configured to move the cover between an open and close position [para. 0016].  Thus, the waste bin shown by AAPA and Blanc can be modified with a motor cover taught by Yang.  In the same field of inventions, it would have been obvious to one having skills in the art before the effective filing date of the claimed invention, to employ the cover with motor taught by Yang to the combination above, for the benefit of convenience, since the motor cover is automatically open and close the cover when user accesses to the trash bin. 

Per claim 16. AAPA and the combination made obvious above, Yang further teaches a motor to generate a force; and a cover frame connected with the motor to receive the force, wherein the cover is coupled to the cover frame and is configured to move based on whether the force applied to the cover frame [para. 0016].

Per claim 17.  AAPA and the combination made obvious above, AAPA shows at [slides 20-21], an electronic part chamber (e.g. the sensors, monitor and industrial PC components) are positioned at a first horizontal frame opposite to the waste bin frame, AAPA does not explicitly mentions a second horizontal frame placed on an upper end of the inner case, and wherein the motor provided on a top surface of the second horizontal frame.  The cover with motor taught by the combination of Yang made obvious above, the motor can be positioned at any appropriate location on the robot of AAPA as user desired, included at the upper end of the inner case as claimed.  Since Applicant never mentioned any particular reason or benefit to place the motor on the upper end of the inner case would solve any particular problem.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find that place the motor on a top surface in the second horizontal frame is not constitutes of invention step, but it is a matter of design choice, because the motor would provide force to open/close the cover at any appropriate position. 

9.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DustCart (AAPA) in view of Blanc, and further in view of Vu et al. [US 2007/0192910; Vu].  

Per claim 18. AAPA and the combination made obvious above, AAPA shows display (e.g. screen provided at second case, such as a body of robot) AAPA further shows a third case (e.g. a head of robot) [slide 17] rotatably coupled to an upper region of second case (e.g. body of robot), except for not explicitly mention a touch screen device is provided in the third case and is oriented to output visual content in a first horizontal direction corresponding to the slot and different from a second horizontal direction associated with an output of the display. Vu teaches a mobile robot configured for interacting with human, and further teaches robot 10 includes two screens 18 and 26 used for input and output [see Figs. 1A-1B, para. 122], although the screen is not explicitly showing the output visual content in a horizontal direction different from an output of the display, however, AAPA shows that the display can be positioned at the side of robot (e.g. slide 17) and at the front of robot (e.g. slide 14).  With that, the display can be positioned at any appropriate location on the robot as user desired for the purpose of convenience and fashion.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a touch screen device on the third case as taught by Vu, for the advantage of convenience, user is able access to input interface at any angle of the robot. 

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                                                            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685